Citation Nr: 0336599	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-20 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had recognized Philippine guerilla service from 
February 1945 to July 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  


FINDINGS OF FACT

1.  There is no medical evidence of current hypertension and 
no evidence of hypertension in service.  

2.  There is no medical evidence of current peptic ulcer 
disease and no evidence of peptic ulcer disease in service.  

3.  There is no medical evidence of current bilateral hearing 
loss and no evidence of bilateral hearing loss in service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2003); 38 C.F.R. §§ 3.159, 
3.303 (2003).

2.  Peptic ulcer disease was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete as required in 38 U.S.C.A. § 5102.  It is noted 
that the veteran filed a claim for service connection in July 
2001  In July 2001, the RO wrote the veteran a letter 
detailing the duties and responsibilities under the VCAA.  
The veteran was asked for information about the claim and he 
responded that he received treatment from Doctor Antonio L. 
Villanueva of Urdaneta, Pangasinan.  The veteran submitted a 
note from Dr. Villaneuva with his claim which indicated that 
the veteran had been treated from 1946 to present by that 
doctor for peptic ulcer, hypertension and hearing loss.  
However, an official notation in the file reflects that 
investigation has shown this individual is not certified as a 
doctor in the Philippines and in fact he has admitted to 
preparing false medical reports in connection with VA claims.  
He is suspected of being part of a fraud ring by VA, and his 
opinion is not considered credible.  

With respect to VA's duty to notify, the requirements of the 
VCAA were set forth in the letter furnished to the appellant 
in January 2002.  He was also provided a Statement of the 
Case (SOC) in October 2002.  The veteran has reported that 
any other doctors who have treated him are deceased and no 
records are available.  It appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his claim on 
appeal, and is aware, as well, of the responsibilities that 
both he and VA share with respect to the development of the 
claim.  The VCAA-notice letter, as well as the SOC, informed 
him what evidence and information VA had and what VA would be 
obtaining relative to his claims for service connection, and 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The VCAA letter as 
well as the SOC further informed the veteran of the 
provisions of the VCAA and VA's duties.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, no additional 
outstanding records have been identified.  The Board finds 
that the claims are substantially complete.  The duty to 
assist also includes, when appropriate, the duty to conduct a 
medical examination of the claimant.  In this case, the RO 
did not provide the appellant with a VA compensation 
examination in connection with the development and 
adjudication of the claims.  Under the regulation that 
implements the VCAA, an examination is necessary if the 
evidence of record does not contain sufficient medical 
evidence to decide the claim but indicates that the claimed 
disability or symptomatology may be associated with another 
service connected disability.  See 38 C.F.R. § 3.159 (c) (4) 
(2003).  However, the regulation indicates that the VA will 
refrain from or discontinue providing assistance if a 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the appellant would substantiate the 
claim.  Circumstances in which this would be applicable 
include but are not limited to when the veteran has a lack of 
qualifying service or when the claim clearly lacks merit or 
is inherently incredible.  See 38 C.F.R. § 3.159 (d) (2003).  
The Board notes that the claims presented include no medical 
or objective evidence, other than the statement from Dr. 
Villanueva, which is considered not credible, that 
hypertension, peptic ulcer or hearing loss are in any way 
related to service.  Thus, there is no reasonable possibility 
that any assistance VA would provide to the appellant would 
substantiate the claim, and an examination was not provided.  

Finally, the Board notes that the VCAA notification sent to 
the appellant in the form of the SOC and the January 2002 
letter, essentially complied with the recent holding of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In this case, the 
RO advised the appellant of the VCAA in both documents.  Even 
if these documents did not expressly notify the appellant 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b), 
any such error in the letters was harmless and did not affect 
his substantive rights.  That is so because more than one 
year has passed since the letter and the SOC was sent, so the 
appellant's case was not decided before the one-year period 
expired, and he had more than ample time to submit additional 
evidence.  The documents collectively provided pertinent law 
and addressed all evidence presented in the claim.  It is 
clear that the claimant has nothing further to submit, and 
adjudication of his claims can proceed.  Further delay of the 
appellate review of this case by the Board would serve no 
useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Service Connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to establish service connection, either 
the evidence must show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999);  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  A veteran who has 90 days or more of service may 
be entitled to presumptive service connection of a chronic 
disease, such as sensorineural hearing loss, peptic ulcer 
disease and hypertension, that becomes manifest to a degree 
of 10 percent or more within one year from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 
3.307 (2003).

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The veteran contends, in essence, that he is entitled to 
service connection for hypertension, peptic ulcer disease and 
bilateral hearing loss which he believes began in service.  
Service medical records consist entirely of a separation 
physical examination and show no complaints or findings of 
hypertension, peptic ulcer disease or hearing loss.  The 
statement provided by Antonio L. Villanueva, M.D., dated in 
December 2000 indicates that this individual treated the 
veteran from May 1946 to November 2000 for hypertension, 
peptic ulcer and defective hearing.  

In the rating decision dated in April 2002, the RO explained 
that a field investigation concluded that "Dr." Villanueva 
did not possess a medical degree and he was not licensed to 
practice medicine in the Philippines.  Moreover, this 
individual reportedly admitted to preparing fictitious 
medical certificates for claimants he has never met or 
treated at the request of a local claims fixer.  The doctor 
always referred to his "diary" but could produce no records 
even though his certificates refer to recent treatment.  
Thus, the RO concluded that this individual had no medical 
qualifications and was a part of a local claims fixing ring 
and therefore his opinion was not credible.  

The Board will thus accord no probative weight to the 
findings of Mr. Villanueva.  

In a written statement dated in May 2002, accepted as a 
notice of disagreement, the veteran reported that he too felt 
victimized by "Dr." Villaneuva and that he had no intent to 
defraud VA.  Rather, he explained that he had been treated by 
doctors who have since died and he has no way of proving he 
had been treated with any continuity since service, though he 
maintains he was so treated for hypertension, peptic ulcer 
and defective hearing.  

An affidavit dated in April 2002 from two of the veteran's 
former comrades attests to the veteran's suffering from 
malaria and dysentery in service in 1945.  

While the veteran asserts he has current problems with 
hypertension, peptic ulcer disease and bilateral hearing loss 
that are related to service, no competent medical evidence 
shows that he currently has any of these disorders or that 
they are related to his service.  Thus, the Board finds that 
the preponderance of the evidence is against the claims, and 
that they must be denied.  

Specifically, as there is no evidence of hypertension, 
hearing loss or peptic ulcer in service or within a year of 
service, service connection for such conditions as set forth 
in 38 C.F.R. §§ 3.307, 3.309 is not warranted.  There is no 
continuity of symptomatology, given the lack of both ongoing 
treatment of a diagnosed condition and medical evidence of a 
current condition.  Consequently, there is no finding of a 
current disability related to service.  The only evidence of 
a current disability or a relationship between a current 
disability and service is the veteran's contentions.  There 
is no actual medical evidence in favor of the claim.  While 
the veteran is competent to describe the symptoms that he 
experiences, his statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that he has defective hearing, 
peptic ulcer disease and hypertension and that a relationship 
exists between the disabilities and his service cannot serve 
to prove that the disabilities for which the veteran claims 
service connection were incurred in or aggravated by service.  
In the absence of medical evidence establishing a 
relationship between hypertension, hearing loss, or peptic 
ulcer disease and service, the preponderance of the evidence 
is against the claims of service connection for such 
disabilities.  The benefit of the doubt has been considered, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the issues.  That 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55.  


ORDER

Service connection for peptic ulcer disease is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



